              Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 1 of 9




                                  IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS



A.L.M.,1

                               Plaintiff,

v.                                                                      Case No. 20-1012-JWB

ANDREW SAUL,
Commissioner of Social Security,

                               Defendant.


                                           MEMORANDUM AND ORDER

             Plaintiff filed this action for review of a final decision of the Commissioner of Social

Security denying Plaintiff’s application for disability insurance benefits and supplemental security

income. The matter is fully briefed by the parties and the court is prepared to rule. (Docs. 13, 16,

17.) The Commissioner’s decision is AFFIRMED for the reasons set forth herein.

            I. Standard of Review

            The court’s standard of review is set forth in 42 U.S.C. § 405(g), which provides that “the

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” The Commissioner's decision will be reviewed to determine only whether the

decision was supported by substantial evidence and whether the Commissioner applied the correct

legal standards. Glenn v. Shalala, 21 F.3d 983, 984 (10th Cir. 1994). Substantial evidence requires

more than a scintilla, but less than a preponderance, and is satisfied by such evidence as a

reasonable mind might accept as adequate to support the conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971).


1
    Plaintiff’s initials are used to protect privacy interests.
         Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 2 of 9




       The Commissioner has established a five-step sequential evaluation process to determine

disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th Cir. 2010). If at any

step a finding of disability or non-disability can be made, the Commissioner will not review the

claim further. At step one, the agency will find non-disability unless the claimant can show that he

or she is not working at a “substantial gainful activity.” Williams v. Bowen, 844 F.2d 748, 750

(10th Cir. 1988). At step two, the agency will find non-disability unless the claimant shows that

he or she has a severe impairment. At step three, the agency determines whether the impairment

which enabled the claimant to survive step two is on the list of impairments presumed severe

enough to render one disabled. Id. at 750-51. If the claimant's impairment does not meet or equal

a listed impairment, the agency determines the claimant's residual functional capacity (“RFC”). 20

C.F.R. § 404.1520(e). The RFC assessment is used to evaluate the claim at both step four and step

five. 20 C.F.R. § 404.1520(a)(4); § 404.1520(f), (g). At step four, the agency must determine

whether the claimant can perform previous work. If a claimant shows that he or she cannot perform

the previous work, the fifth and final step requires the agency to consider vocational factors (the

claimant's age, education, and past work experience) and to determine whether the claimant is

capable of performing other jobs existing in significant numbers in the national economy. Barnhart

v. Thomas, 124 S. Ct. 376, 379-380 (2003).

       The claimant bears the burden of proof through step four of the analysis. Blea v. Barnhart,

466 F.3d 903, 907 (10th Cir. 2006). At step five, the burden shifts to the Commissioner to show

that the claimant can perform other work that exists in the national economy. Id.; Thompson v.

Sullivan, 987 F.2d 1482, 1487 (10th Cir. 1993). The Commissioner meets this burden if the

decision is supported by substantial evidence. Thompson, 987 F.2d at 1487.

       II. Background and Procedural History



                                                 2
         Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 3 of 9




       Plaintiff protectively filed applications for Title II disability benefits and Title XVI

supplemental security income on March 14, 2017. She alleged an onset disability date of June 1,

2014, when she was 29 years old. Plaintiff’s claims were denied by the agency both initially and

upon reconsideration. She then requested an evidentiary hearing before an Administrative Law

Judge (ALJ). A video hearing was conducted by ALJ Tim Stueve on November 21, 2018, with

the ALJ located in Topeka and Plaintiff in Kansas City. Plaintiff testified at the hearing, as did

vocational expert (VE) Janice S. Hastert. The ALJ issued a written opinion denying Plaintiff’s

application on April 19, 2019. (Tr. at 36.)

       At step one, the ALJ found Plaintiff had engaged in substantial gainful activity (SGA)

during 2014, 2015, 2016, and 2017, but that there was a continuous twelve-month period during

which Plaintiff did not engage in SGA. (Id. at 27.) The ALJ accordingly directed his findings to

the latter period. (Id.) At step two, the ALJ found Plaintiff has the following severe impairments:

hidradenitis suppurativa, ganglion of the right wrist, PCOS (polycystic ovary syndrome), asthma,

depression, anxiety, and post-traumatic stress disorder. (Id.) At step three, the ALJ found that

Plaintiff does not have an impairment, alone or in combination, that meets or medically equals the

severity of an impairment listed in the regulations. (Id.)

       The ALJ next found Plaintiff has the RFC to perform light work as defined in the

regulations, except that she can occasionally lift twenty pounds and frequently lift or carry ten

pounds; can stand or walk four hours and sit for six hours in an eight-hour workday; can

occasionally climb ladders, ropes, or scaffolds; can frequently handle and occasionally finger with

the dominant right upper extremity; can occasionally tolerate exposure to extreme cold, extreme

heat, wetness, and humidity; and can never tolerate atmospheric conditions beyond a level found

in an indoor work environment. (Id. at 29.) The ALJ further found Plaintiff is able to understand,



                                                 3
          Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 4 of 9




carry out, and remember simple, routine, and repetitive tasks involving only simple work-related

decisions with few if any workplace changes; can tolerate occasional interaction with supervisors

and the public; and can tolerate a low level of work pressure – i.e., work not requiring multitasking,

significant independent judgment, fast-paced production work, or sharing of job tasks. (Id.)

       At step four, the ALJ found Plaintiff was unable to perform her past relevant work as a pet

groomer, order taker, or supervisor. (Id. at 33.) Finally, at step five, the ALJ found there are job

existing in significant numbers in the national economy that Plaintiff can perform, namely:

inserting machine operator (DOT 208.685-018, light, SVP 2; 75,000 jobs nationally); trim attacher

(DOT 692.685-230, light, SVP 2; 28,000 jobs nationally); and reducing machine operator (DOT

614.685-018, light, SVP 2; 13,000 jobs nationally). (Id. at 34.) The ALJ accordingly found

Plaintiff was not disabled within the meaning of the Social Security Act for the period from June

1, 2014, to the date of the decision. (Id. at 35.)

       III. Analysis

       Plaintiff’s sole argument is that the ALJ erred at step three by failing to properly consider

whether Plaintiff’s severe impairment of hidradenitis suppurativa meets or medically equals

Listing 8.06. (Doc. 13 at 6.) Plaintiff argues the evidence showed her condition meets the listing

requirements, but the ALJ “provided no more than a cursory, conclusory recitation” of the listing

and failed to engage in a meaningful discussion of the evidence. (Id. at 8-11.)

       The listings in the regulations are descriptions of various physical and mental illnesses and

abnormalities, most of which are categorized by the body system they affect. Sullivan v. Zebley,

493 U.S. 521, 529-30 (1990). “Each impairment is defined in terms of several specific medical

signs, symptoms, or laboratory test results.” Id. at 530. If the claimant’s impairment “meets or

equals one of the listed impairments, the claimant is conclusively presumed to be disabled.”



                                                     4
           Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 5 of 9




Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “For a claimant to show that [her] impairment

matches a listing, it must meet all of the specified medical criteria. An impairment that manifests

only some of those criteria, no matter how severely, does not qualify.” Zebley, 493 U.S. at 530

(emphasis in original). For a claimant to show that her unlisted impairment is “equivalent” to a

listed impairment, she “must present medical findings equal in severity to all the criteria for the

one most similar listed impairment.” Id. (emphasis in original).

        Hidradenitis suppurativa is one of the listed impairments for skin disorders. The

requirements for this listing are “extensive skin lesions involving both axillae,2 both inguinal areas3

or the perineum4 that persist for at least 3 months despite continuing treatment as prescribed.” 20

C.F.R. Pt. 404, Subpt. P, App. 1 § 8.06. “Extensive skin lesions are those that involve multiple

body sites or critical body areas, and result in a very serious limitation.” Id., § 8.00(C)(1).

        Examples of extensive skin lesions that result in a very serious limitation include
        but are not limited to:

        a. Skin lesions that interfere with the motion of your joints and that very seriously
        limit your use of more than one extremity; that is, two upper extremities, two lower
        extremities, or one upper and one lower extremity.

        b. Skin lesions on the palms of both hands that very seriously limit your ability to
        do fine and gross motor movements.

        c. Skin lesions on the soles of both feet, the perineum, or both inguinal areas that
        very seriously limit your ability to ambulate.

Id.

        The ALJ expressly considered Listing 8.06. (Tr. at 27.) He also correctly cited the

requirements of the listing before finding that Plaintiff’s condition did not meet or medically equal


2
  “The cavity beneath the junction of the arm … and shoulder … containing the axillary artery and vein, a part of the
brachial nerve plexus, many lymph nodes, and fat and areolar tissue: armpit.” Webster’s Third New Int’l. Dictionary,
p. 152 (Merriam-Webster 1993).
3
  “[O]f, relating to, or in the region of the groin….” Id. at p. 1162.
4
  “[A]n area of tissue marking externally the approximate boundary of the outlet of the pelvis and as [usually]
demarked giving passage to the urinogenital ducts and the rectum….” Id. at p. 1680.

                                                         5
          Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 6 of 9




the listing. (Id. at 27-28.) It is true at step three of his analysis, the ALJ did not engage in a

discussion of the evidence as it applies to the requirements of Listing 8.06. Nevertheless, the

ALJ’s opinion shows he considered Plaintiff’s skin condition at subsequent steps, addressed the

relevant evidence, and made findings that support his conclusion that the listing was not satisfied.

See Fischer-Ross v. Barnhart, 431 F.3d 729, 733 (10th Cir. 2005) (ALJ’s findings at other steps

“may provide a proper basis for upholding a step three conclusion that a claimant’s impairments

do not meet or equal any listed impairment.”)

       The ALJ noted Plaintiff’s testimony that she had skin outbreaks every four to six weeks.

(Tr. at 31.) He cited records indicating Plaintiff had experienced recurrent boils in the armpit and

groin regions, with a left groin boil surgically excised and then causing problems in August of

2016, and a gluteal cleft abscess excised in November of 2016. (Id.) He noted that five months

later, Plaintiff experienced a cyst on her back and another at the natal cleft but that “[t]he lesions

were described as solitary and not inflamed.” (Id.) The ALJ noted both nodules were excised and

Plaintiff completed a course of antibiotics. Plaintiff reported she was laying down rather than

sitting due to tenderness post-excision. (Id.) (citing Exh. 16F/8). The exhibit cited by the ALJ

states that other than this tenderness, Plaintiff had no trouble since she finished the course of

antibiotics and her stitches were removed without issue on October 4, 2017, “without surrounding

erythema or fluctuance” and with “[n]o drainage.” (Tr. at 676.) The ALJ noted an “unremarkable”

exam on October 25, 2017, at which a pilonidal cyst was observed to be slightly tender but was

the same temperature as surrounding tissue and had no open areas or drainage. (Id. at 605.) The

ALJ also noted a topical antibiotic was effective in treating Plaintiff’s groin lesions, referring to

an exam at which her provider concluded her treatment regimen “appears to be working well at

this time” and should be continued. (Id. at 31) (referring to id.at 630). The ALJ finally noted that



                                                  6
          Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 7 of 9




“[s]ubsequent exams were negative with no rashes, lesions, discoloration or other signs,” and an

exam in September of 2018 “showed only mild hidradenitis in the left lower and right lower

extremity, trivial in the axillae, with no other positive findings.” (Id. at 30.)

        Listing 8.06 requires extensive skin lesions involving certain body areas that persist for at

least three months despite continuing treatment. Plaintiff argues “there is no question” her

condition meets the three-month requirement because her hidradenitis suppurativa was described

by a provider as “recurrent,” a physician noted she has had the condition “for 17 years,” and the

ALJ “acknowledged … that Plaintiff ‘experiences skin outbreaks about every four to six weeks”

and that “[r]ecords indicate recurrent boils in the groin and armpits.” (Doc. 13 at 8.) But the fact

that Plaintiff has had recurring lesions over a number of years does not necessarily show lesions

that persist for three months despite treatment. Cf. Beaty v. Colvin, 2014 WL 1385184, at *5 (D.

Kan. Apr. 9, 2014) (although claimant developed lesions every three months that took up to a

month to heal, and the condition existed for years, there was “no evidence suggesting that the

lesions have persisted for at least three months.”) See also 20 C.F.R. § Pt. 404, Subpt. P, App. 1,

§ 8.00(G) (“By persist, we mean that the longitudinal clinical record shows that, with few

exceptions, your lesions have been at the level of severity specified in the listing.”)

        At any rate, the listing is not met unless the lesions are also extensive, meaning they must

“result in a very serious limitation.” Id., § 8.00(C)(1). The regulations by way of example cite

lesions that very seriously limit the “use of more than one extremity,” the “ability to do fine and

gross motor movements,” or the “ability to ambulate.” Plaintiff cities no evidence of such a serious

limitation over a three-month period resulting from her lesions and the ALJ’s findings throughout

his opinion refute any such limitations. Cf. Fischer-Ross v. Barnhart, 431 F.3d 729, 735 (10th

Cir. 2005) (“The ALJ's confirmed findings at steps four and five of his analysis, coupled with



                                                   7
          Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 8 of 9




indisputable aspects of the medical record, conclusively preclude Claimant's qualification under

the listings at step three.”)

        Plaintiff has obviously experienced painful lesions at times, but there is simply no evidence

that they have seriously limited, for a three-month period despite continuing treatment, her ability

to use two or more extremities, to use her hands for fine motor movements, or her ability to walk.

The ALJ found as much in discussing a different listing, where he noted the absence of any medical

evidence showing an inability to ambulate effectively or to perform fine and gross movements

with the upper extremities. (See Tr. at 27.) The ALJ elsewhere noted Plaintiff has no serious

restrictions in her ability to perform routine activities of daily living such as cleaning, shopping,

taking public transportation, maintaining a residence, and caring for herself; she can prepare simple

meals, drive, and do activities such as laundry and vacuuming and taking care of her daughter. (Id.

at 28, 30.) The ALJ found the ability to engage in such activities was not in itself conclusive proof

that Plaintiff can engage in substantial gainful activity, but that her capacity to do so was a strong

indication she retains the physical and mental capacity to perform the requisite physical and mental

tasks required to work. He pointed out that no medical or psychological consultant indicated

Plaintiff had met any listing. (Id. at 28.) The ALJ also gave partial weight to the medical opinions

of agency physicians who found Plaintiff could perform light work with some limitations. (Id. at

32.) The ALJ gave weight to a physician’s assessment that Plaintiff could sit for up to six hours

in an eight-hour day, based in part on the ALJ’s finding that Plaintiff’s lesions affecting sitting

were “relatively few and infrequent.” (Id.) In sum, although Plaintiff’s condition has resulted in

pain and limitations at times, the ALJ cited substantial evidence that it had not resulted in a very

serious limitation for a three-month period so as to meet or medically equal the requirements of

Listing 8.06. Cf. Zebley, 493 U.S. at 530 (“For a claimant to show that [her] impairment matches



                                                  8
         Case 6:20-cv-01012-JWB Document 18 Filed 12/17/20 Page 9 of 9




a listing, it must meet all of the specified medical criteria. An impairment that manifests only some

of those criteria, no matter how severely, does not qualify.”) The court finds the ALJ’s decision

is based on correct legal standards and is supported by substantial evidence in the record.

       IV. Conclusion

       The decision of the Commission denying Plaintiff’s application is AFFIRMED. The clerk

is directed to enter judgment in accordance with this order.

                                                      s/ John W. Broomes

                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 9
